            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


ROBERT CUVO and LISA             :
CUVO, on behalf of the minor     :
Child, A.C.,                     :
               Plaintiffs,       :     No. 3:18-cv-01210
                                 :
     v.                          :     (Saporito, M.J.)
                                 :
POCONO MOUNTAIN                  :
SCHOOL DISTRICT, et al.,         :
                                 :
            Defendants.          :

                               ORDER

     AND NOW, this 23rd day of December, 2019, in accordance with

the accompanying Memorandum, IT IS HEREBY ORDERED THAT:

            1.   The defendant’s motion to dismiss (Doc. 29) is

GRANTED in part and DENIED in part;

            2.   Count II of the amended complaint is DISMISSED as

duplicative of Count I;

            3.   The motion to dismiss with respect to the plaintiffs’ §

1983 claims against the individual defendants (Count I) is DENIED;

            4.   The plaintiffs § 1983 claims against the school district

(Counts I and III) are DISMISSED for failure to state a claim pursuant
to Fed. R. Civ. P. 12(b)(6);

            5.    The plaintiffs state law claims (Counts IV and V) are

permitted to proceed against all defendants; and

            6.    The   plaintiffs’    punitive   damages   claims   against

defendants Haines, and Hollar in his official capacity, are dismissed for

failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6).



                                      s/Joseph F. Saporito, Jr.
                                      JOSEPH F. SAPORITO, JR.
                                      U.S. Magistrate Judge

Dated: December 23, 2019




                                        2
